Citation Nr: 1126208	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-39 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the matter of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits. 


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The appellant had active service from May 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The RO did not address the matter of whether new and material evidence had been submitted on the question of a bar to benefits.  Regardless of the RO's action regarding reopening, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

In May 2010, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the May 2010 Remand, the Board recognized that the claims file indicated that, sometime in 2003, the appellant filed a petition with the Department of Defense to upgrade the character of his 1978 discharge.  The Board observed that the Department requested information from VA in 2003, and that the RO had not requested a copy of the Department's determination as to the upgrade petition.  Accordingly, the Board remanded the case to obtain the Department of Defense's determination.

On remand, a June 2010 Request for Information was sent to Code 13 (discharge upgrade information) to the "veteran's service department" (according to the Formal Finding on the Unavailability of Service Records).  The returned response was that "[t]he document or information requested is not a matter of record."  The RO, however, did not thereafter contact the Board for Correction of Naval Records (BCNR).  The 2003 petition was filed with the BCNR so an inquiry to this entity to ascertain the disposition of the petition should have been made as well.

In the Remand, the Board also instructed the RO to readjudicate the claim, and that if the benefit sought was not granted, the appellant and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record was returned to the Board for further review.  The record reflects that the RO did not readjudicate the claim.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must be remanded for compliance with the May 2010 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Navy Board for Correction of Naval Records and obtain the disposition of the 2003 petition to upgrade the character of the appellant's 1978 discharge from service.  All requests and responses should be recorded in the claims file, including any negative replies.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the December 2008 statement of the case.  The appellant should be given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



